     Case 2:19-cv-00440-WKW-JTA Document 21 Filed 08/31/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

JARMAL JABBAR SANDERS,                  )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:19-CV-440-WKW
                                        )                [WO]
JOHN MERRILL, Alabama                   )
Secretary of State,                     )
                                        )
             Defendant.                 )

                                    ORDER

      On July 30, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 20.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED and that this action

is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 31st day of August, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
